UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-4850


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

DAVID L. HUGGARD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:13-cr-00005-JPJ-1)


Submitted:    July 11, 2014                   Decided:    August 1, 2014


Before WYNN and      DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis E.    Jones, DENNIS E. JONES & ASSOCIATES, P.C., Abingdon,
Virginia,    for Appellant.    Timothy J. Heaphy, United States
Attorney,    Zachary T. Lee, Assistant United States Attorney,
Abingdon,   Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David L. Huggard pled guilty to travel in interstate

commerce for the purpose of engaging in illicit sexual conduct

with   another     person     and     was        sentenced        to          210   months’

imprisonment.      He appeals his conviction, asserting that the

district court abused its discretion in denying his motion to

withdraw his guilty plea.           We find no abuse of discretion and

therefore affirm Huggard’s conviction.

           “A    defendant    has     no       absolute      right       to    withdraw    a

guilty plea.”      United States v. Bowman, 348 F.3d 408, 413 (4th

Cir. 2003) (internal quotation marks omitted).                       Rather, once the

district court has accepted a guilty plea, it is within the

district   court’s       discretion     whether         to    grant       a     motion    to

withdraw it based on the defendant’s showing of a “fair and just

reason.”   Fed. R. Crim. P. 11(d)(2)(B); United States v. Battle,

499 F.3d 315, 319 (4th Cir. 2007).

           When    considering      whether        to     allow      a    defendant       to

withdraw   a    guilty    plea,   the      trial    court      must       consider       six

factors:

           (1)   whether   the   defendant   has   offered
           credible evidence that his plea was not
           knowing or not voluntary, (2) whether the
           defendant has credibly asserted his legal
           innocence, (3) whether there has been a
           delay between the entering of the plea and
           the filing of the motion, (4) whether
           defendant   has   had   close   assistance   of
           competent counsel, (5) whether withdrawal

                                           2
            will cause prejudice to the government, and
            (6) whether it will inconvenience the court
            and waste judicial resources.

United    States    v.    Moore,   931    F.2d         245,   248    (4th      Cir.   1991).

Although    all    of    the   Moore   factors         should   be       considered,      the

first,    second,   and     fourth     are       the   most   important         factors   in

making the determination of whether to allow withdrawal of the

plea.     United States v. Sparks, 67 F.3d 1145, 1154 (4th Cir.

1995).

            We have reviewed the record submitted on appeal and

the arguments of the parties, and we conclude that the district

court did not clearly err in determining that Huggard had the

assistance    of    competent      counsel         throughout         the   proceedings,

failed to offer credible evidence that the plea was not knowing

or voluntary, and failed to credibly assert his legal innocence.

Additionally, the district court did not err in determining that

the   three-month        delay   and     the      prejudice         to   the    government

counseled against granting the motion to withdraw the plea. *

            In conclusion, we have determined that the district

court properly weighed the Moore factors and did not abuse its

discretion in denying Huggard’s motion to withdraw his guilty

plea.     See United States v. Ubakanma, 215 F.3d 421, 424 (4th

      *
       The district court determined that the final factor—
inconvenience to the court and waste of judicial resources—was
not a serious factor in this case.



                                             3
Cir. 2000).       Accordingly, we affirm the district court’s denial

of   the    motion    to    withdraw   the    plea    and    affirm     Huggard’s

conviction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     this   court    and   argument   would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        4